DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 13-15, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claims 13 and 20 recite the broad recitation “a conveyor”, and the claims also recite “the conveyor comprises an Archimedes’ screw” which is the narrower statement of the range/limitation.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Allowable Subject Matter
4.	Claims 13-15, and 18-21 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
5.	Applicant’s arguments, see the last three paragraphs on page 13, including the portion of the last paragraph on page 13 that bridges onto page 14 (remarks section) of the amendment, filed September 3, 2021, with respect to the plural sequential preheating stages of the incoming raw water stream have been fully considered and are persuasive.  The prior art rejections of claims 13, and 16-19 have been withdrawn accordingly. 
However, with regard to the rejection of the pending, elected claims (13-15, and 18-21), the 112(b) rejection stands as stated in the previous Office action, and again herein, since it is unclear as to whether the claims require a conveyor in the form of an Archimedes’ screw, or simply require a generic conveyor means, of which an Archimedes’ screw is a workable example.  Applicant’s position that the rejection is improper because a “claim is not indefinite” simply because it is broad is not persuasive, since the breadth of the claim is not at issue.  The issue lies with the unanswered question as to whether the Archimedes’ screw is a limiting element of the claim, or not.
With regard to the newly added rejection of claims 14, 15, 20, and 21, under 112(b), this rejection was necessitated by applicant’s amendments to the claims, which placed those claims within the group of elected claims in accordance with the election filed without traverse on February 25, 2021.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.S.B/12-4-21
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776